Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the non-provisional patent application filing of February 7, 2020.
Claims 1-29 are currently pending and have been examined.

Information Disclosure Statements
The information disclosure statements (IDS) submitted on February 7, 2020 has been considered and initialed copy of the 1449 is hereby attached.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on August 9, 2017. It is noted, however, that applicant has not filed a certified copy of the AU2017903183 application as required by 37 CFR 1.55.

Examiner’s Note
The claims have been examined under the two prong test as outlined in the 2019 PEG October update for subject matter eligibility. The claims were deemed to include eligible subject matter because the claims recite specific hardware and software such 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/445,611 (Wilson) in view of US 20140214665 A1 (Lee).
Wilson , as shown in the following table, discloses the following limitations of claim 1:
Current application 16/784,445
Co-pending application 16/445,611
Claim 1
Claim 1
Apparatus on a Digital Transaction Card (DTC), the apparatus comprising:
a Digital Transaction Processing Unit (DTPU) operable for executing an 
wherein the DTC is operable to store one or more scripts, each script including one or more instructions from the standard command protocol, the DTC further operable to cause the DTPU to execute the one or more instructions.


software operable to store one or more software packages, at least one of the one or more software packages representing a Modified Virtual Card Profile (MVCP), the apparatus operable with the MVCP to cause the DTC to adopt the personality associated with the MVCP.


wherein the apparatus includes software operable to store one or more software packages, at least one of the one or more software packages representing a Virtual Card Profile (VCP), the apparatus operable with the VCP to cause the DTC to adopt the personality associated with the VCP



Wilson does not explicitly teach, DTPU, however, Lee teaches,
DTPU (FIG. 3, item 132, ¶ [0019] “a smart card chip”).
It would have been obvious to one of ordinary skill at the time of the filing to combine the teachings of Wilson with the teachings of Lee because those in the art would recognize that Lee’s “DTPU” are operable to enhance/substitute Wilson’s 
As per claims 14 and 19, claims 14 and 19 include similar subject matter and limitations of claims 1 and 5. As such, claims 14 and 19 are also provisionally rejected on the ground of nonstatutory double patenting over claim 1 of Wilson in view of Lee.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites “operating the apparatus to cause the DTPU …”, claim 15 recites “operating the apparatus to cause the DTPU …”, and claim 16 recites “operating an off-card entity”.

As per dependent claims 17-29, the dependent claims are similarly rejected as failing to comply with the written description requirement for reasons shown above regarding parent claim 14 and due the their dependency on the rejected parent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 14-15 recite the limitation “operating the apparatus to cause the DTPU …”” within the “operating” step and claim 16 recites “operating an off-card entity …” within the “operating” step. The limitations are vague and indefinite. The Examiner is unable to discern what entity or actor performs the “operating” in claims 14-16. The Examiner is also unable to discern how the actor or entity “cause[s]” “the DTPU” to perform processes associated with the “operating” step. The Examiner interprets the limitation as “operating, by a Micro Controller Unit (MCU) of the DTC, …” as supported by ¶ [0037] of the specification as filed, for the purposes of the examination.
Claims 8 and 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 29 recites the limitation “including issuing” within the “issuing” step. The limitations are vague and indefinite. The Examiner is unable to discern whether step perform “including” or “issuing”. The Examiner interprets the step as “issuing” for the purposes of the examination.
Dependent claims 17-29 are also rejected under 35 USC 112(b) due their dependency on rejected parent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, 12-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140214665 A1 (Lee) in view of US 20160104154 A1 (Milov)
As per claim 1, Lee teaches,
Apparatus on a Digital Transaction Card (DTC) (FIG. 3, item 130, ¶ [0019]-[0023] “a dummy card”),
a Digital Transaction Processing Unit (DTPU) operable (FIG. 3, item 132, ¶ [0019] “a smart card chip”) [for executing an instruction from a standard command protocol],
wherein the DTC is operable to store one or more scripts (¶ [0019] “a dummy card may be provided for receiving information on a selected virtual payment card from user equipment”), [each script including one or more instructions from the standard command protocol], the DTC further operable to cause the DTPU to execute the one or more instructions (¶ [0019] “The dummy card may include …, a smart card chip… The smart card chip may be configured to receive and store the virtual payment card information”).
Lee does not explicitly teach, however Milov teaches,
for executing an instruction from a standard command protocol (¶ [0028] “a Secure Element … current Global Platform standards”, ¶ [0032]),
each script including one or more instructions from the standard command protocol (¶ [0032] “The secure transactional subsystem optionally may include a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claim 2, combination of Lee and Milov teach all the lmitations of claim 1. Milov also teaches,
an off-card entity operable to provide at least one script to the DTC (¶ [0051] “OpenWallet 100 verifies the trusted status of any third party application 200 before that application is allowed access to the secure element 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 

	As per claim 3, combination of Lee and Milov teach all the limitations of claims 1 and 2. Milov also teaches,
wherein the off-card entity is a Trusted Service Manager (TSM) (¶ [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claim 4, combination of Lee and Milov teach all the limitations of claims 1-3. Milov also teaches,
wherein the TSM is adapted to generate one or more scripts for a uniquely identified DTPU and provide scripts to the DTC including the uniquely identified DTPU (¶ [0057] “In each subsequent launch of the third party trusted application, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claim 5, combination of Lee and Milov teach all the limitations of claim 1. Lee also teaches,
wherein the apparatus includes software operable to store one or more software packages, at least one of the one or more software packages representing a Virtual Card Profile (VCP) (¶ [0054] “the selected virtual payment card information is transferred to the physical dummy payment card”), the apparatus operable with the VCP to cause the DTC to adopt the personality associated with the VCP (¶ [0054]-[0058] “physical dummy payment card 130 may provide the transferred virtual payment card information to payment terminal 140 only for the valid period”).

As per claim 6, combination of Lee and Milov teach all the limitations of claim 1. Milov also teaches,
wherein the standard command protocol is the Global Platform Standard (GPS) (¶ [0026]] teaches GPS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claim 7, combination of Lee and Milov teach all the limitations of claim 1. Lee also teaches,
wherein the DTC includes a Micro Controller Unit (MCU) (FIG. 3, item 133 or 134, ¶ [0044], ¶ [0070] teach magnetic strip and EMV chip controllers).

As per claim 8, combination of Lee and Milov teach all the lmitations of claim 1. Lee also teaches, 
wherein the MCU is configured to emulate at least some functions of a digital transaction device, such as an Automatic Teller Machine (ATM), a Point Of Sale (POS) terminal, or an Electronic Funds Transfer at Point Of Sale (EFTPOS) terminal  (¶ [0045] “Payment terminal 140 may scan or read magnetic strip 133 and/or contacts 135 and obtain the virtual payment card information stored magnetic strip 133 and/or contacts 135” teaches dummy card interacting with POS terminal and providing payment information as such executing payment transaction processes associated with the POS).

As per claim 9, combination of Lee and Milov teach all the limitations of claim 1. Lee also teaches,
wherein the DTC is operable to refresh one or more scripts (¶ [0096] “the user might select a second virtual payment card image in order to replay the first virtual payment card information with the second virtual payment card information” teaches replay of payment card information).

As per claim 12, combination of Lee and Milov teach all the limitations of claim 1. Lee also teaches,
wherein the DTC is operable to be linked with a Data Assistance Device (DAD) for communication therebetween (FIG. 1, item 100, ¶ [0043] “Physical dummy payment card 130 may be coupled to user equipment 100”).


wherein the DAD is any one of: a smartphone, a Personal Computer (PC), a tablet computing device, and a DTD adapted to operate as a DAD (¶ [0043], ¶ [0039] “a personal computer (PC)”).

As per claim 14, Lee teaches,
an apparatus on a Digital Transaction Card (DTC), the apparatus comprising a Digital Transaction Processing Unit (DTPU) operable [for executing an instruction from a standard command protocol], wherein the DTC is operable to store one or more scripts, [each script including one or more instructions from the standard command protocol], the  DTC further operable to cause the DTPU to execute the one or more instructions, the method comprising (FIG. 3, item 130, 132, ¶ [0019]-[0023]),
operating the apparatus to cause the DTPU to execute the one or more instructions (¶ [0019]).
Lee does not explicitly teach, however Milov teaches,
for executing an instruction from a standard command protocol (¶ [0028], [0032]),
each script including one or more instructions from the standard command protocol (¶ [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command 

As per claim 15, combination of Lee and Milov teach all the lmitations of claim 14. Milov also teaches,
wherein the apparatus further comprises software operable to store one or more software packages, at least one of the one or more software packages representing a Virtual Card Profile (VCP), the apparatus operable with the VCP to cause the DTC to adopt the personality associated with the VCP, the method further comprising (¶ [0054]),
operating the apparatus to cause the DTPU to execute the one or more instructions to cause the DTC to adopt the personality associated with the VCP (¶ [0054]-[0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 

As per claim 16, combination of Lee and Milov teach all the limitations of claim 14. Milov also teaches,
operating an off-card entity operable to provide at least one script to the DTC (¶ [0051], [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because processing instructions on a standard command protocol improves security of a transaction card.

As per claim 17, combination of Lee and Milov teach all the limitations of claims 14 and 16. Milov also teaches,
wherein the off-card entity is a Trusted Service Manager (TSM) (¶ [0051]).


As per claim 18, combination of Lee and Milov teach all the limitations of claims 14, 16, and 17. Milov also teaches,
wherein the TSM is adapted to generate one or more scripts for a uniquely identified DTPU and provide scripts to the DTC including the uniquely identified DTPU (¶ [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process instructions in a standard command platform of Milov in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and 

As per claim 19, combination of Lee and Milov teach all the limitations of claim 14. Lee also teaches,
wherein the apparatus includes software operable to store one or more software packages, at least one of the one or more software packages representing a Virtual Card Profile (VCP), the apparatus operable with the VCP to  cause the DTC to adopt the personality associated with the VCP (¶ [0054]-[0058]).

As per claims 20-23 and 26-27, the substance of claims 20-23 and 26-27 are directed to substantially similar subject matter and claim limitations of claims 6-9 and 12-13. As such, for reasons shown above regarding claims 6-9 and 12-13, claims 20-23 and 26-27 are similarly rejected as being unpatentable over Lee in view of Milov.

Claims 10-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Milov in further view of US 20170171178 A1 (Reynders).
As per claim 10, combination of Lee and Milov teach all the limitations of claim 9. Combination of Lee and Milov do not expressly teach, however, Reynders teaches,
wherein the DTC refreshes the one or more scripts by resetting an anti-replay counter on each of the one or more scripts (¶ [0127] “a counter mechanism is implemented to prevent replay attacks” teaches anti-replay based counter mechanism, ¶ [0177] “the IoT device 101 uses the secret and the current counter value to cause the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a counter based replay prevention mechanism of Reynders in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because a counter based replay prevention mechanism improves security of a transaction card.

As per claim 11, combination of Lee, Milov, and Reynders teach all the limitations of claims 9 and 10. Reynders also teaches,
wherein the DTC obtains a current anti-replay counter value from the DTPU and uses the DTPU anti-replay counter value to calculate the anti-replay counter reset value for each of the one or more scripts (¶ [0177] “the IoT device 101 uses the secret and the current counter value to cause the KSGMs 2440-2441 to generate a new key stream and increment the counter value for generating the next key stream” teaches incrementing old counter value as a reset value to generate the new counter value).


As per claims 24-25, the substance of claims 24-25 are directed to substantially similar subject matter and claim limitations of claims 10-11. As such, for reasons shown above regarding claims 10-11, claims 24-25 are similarly rejected as being unpatentable over Lee in view of Milov in further view of Reynders.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Milov in further view of US 20190139351 A1 (Chambero).
As per claim 28, combination of Lee and Milov teach all the limitations of claim 14. Combination of Lee and Milov do not explicitly teach, however, Chambero teaches,
receiving, from an issuing authority, the DTC configured to store the one or more scripts and to cause the DTPU to execute the one or more instructions (¶ [0073] “the terminal T1 may also receive one or more "script" commands from the issuer EM1, each requesting modification of at least one operating parameter in the smart card 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an issuer control mechanism of Chambero in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of financial transaction card systems and because an issuer control mechanism improves security of a transaction card by compartmentalizing card control.

As per claim 29, combination of Lee and Milov teach all the limitations of claim 14. Combination of Lee and Milov do not explicitly teach, however, Chambero teaches, 
including issuing, by an issuing authority, operating code, including software and/or firmware, to the DTC to enable the DTC to store the one or more scripts and to cause the DTPU to execute the one or more instructions (¶ [0073], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an issuer control mechanism of Chambero in the transaction card of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692